Citation Nr: 0003538	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-28 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960 and from October 1961 to August 1962.

This appeal arose from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which refused to reopen the veteran's 
claim for service connection for a low back disorder, finding 
that new and material evidence had not been presented.  The 
RO continued its decision not to reopen in a rating action 
issued in April 1995.  This decision was again confirmed by a 
rating action issued in August 1996.  On April 29, 1997, the 
Board of Veterans' Appeals (Board) issued a decision which 
upheld the RO's decision that the veteran had not submitted 
sufficient new and material evidence to reopen the claim for 
service connection for a low back disability.

On February 1, 1999, a Joint Motion for Remand requesting 
that the Board's April 1997 decision as to the low back claim 
be vacated and remanded.  On February 16, 1999, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), issued an order vacating 
the April 1997 decision of the Board and remanding the case 
for further consideration consistent with its order.  Copies 
of the Joint Motion for Remand and the Court's Order have 
been associated with the claims folder.

In an Informal Hearing Presentation, the veteran's 
representative claims that the initial denial of service 
connection for a back disorder was erroneous as set forth in 
38 C.F.R. § 3.105 (1996), which "renders the issue of new 
and material evidence moot."  See Informal Hearing 
Presentation, February 21, 1997, at 2.  The representative 
claims that the initial denial was erroneous since the 
veteran was not accorded a physical examination prior to the 
RO's rating decision.  Id. At 2-3.  The Board accepts this 
contention as a claim of clear and unmistakable error.  
However, since this claim has not yet been considered by the 
RO and is not inextricably intertwined with the claim on 
appeal, the Board will not address it at this time and refers 
it to the RO for further development.

In the instant case, the above-noted issue was returned to 
the Board by the Court in February 1999 for re-consideration 
in light of Hodge v. West, 155 F. 3d 1356 (1998) (which 
invalidated the provision of Colvin v. Derwinski, 1 Vet. App. 
171 (1991), which required that, in order for additional 
evidence to be "material," it had to present a reasonable 
possibility of changing the outcome in light of all the 
evidence of record).  The Hodge court had found that the 
Colvin test was unnecessarily stringent and was also 
inconsistent with 38 C.F.R. § 3.156(a), which merely requires 
that the newly submitted evidence "..be so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  However, the Board does not find that Hodge 
creates a different basis for consideration of the veteran's 
appeal to trigger the requirement of referring the case to 
the RO first in order to avoid prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is noted 
that 38 C.F.R. § 3.156(a) has always been the controlling 
regulation in "new and material" cases; Hodge merely 
invalidated the Court's interpretation of that regulation, 
not the regulation itself.  Moreover, this regulation would 
have been considered as part of the Colvin test.  Therefore, 
it is found that there would be no prejudice to the veteran 
in determining entitlement to the benefit requested under the 
provisions of 38 C.F.R. § 3.156(a) without prior referral to 
the RO.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in a rating decision of June 1970.  An appeal was timely 
filed and perfected and the Board denied service connection 
in a June 1971 decision.  No request for reconsideration was 
filed.

2.  The RO denied entitlement to service connection for a 
back disability in May 1977.  The veteran was advised of the 
rating decision.  No appeal was filed.

3.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a chronic low back 
disability, to include arthritis, which either began in 
service or manifested to a compensable degree within one year 
of separation.



CONCLUSIONS OF LAW

1.  The Board's June 1971 decision is final.  38 U.S.C.A. 
§ 7104(a) & (b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The May 1977 rating decision of the RO is final.  
38 U.S.C.A. § 7105(b) & (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302 (1999).

3.  Evidence received since the RO denied entitlement to 
service connection for a low back disability in May 1977 is 
not new and material, so that the claim is not reopened and 
the May 1977 decision of the RO is final.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107(a), 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(b), 3.307, 3.309, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).


FACTS

The veteran's service medical records from his first period 
of service included the examination conducted at the time of 
his entrance onto active duty in December 1956.  In the 
medical history portion, he indicated no trouble with his 
back.  No abnormalities were found during the objective 
examination.  In August 1958, he reported with complaints of 
back difficulty.  The examination was negative save for some 
muscle spasm in the right low back.  Two weeks later, there 
was no improvement.  In September 1958, the examiner 
indicated that the veteran had undergone 12 days of diathermy 
without improvement.  He described constant pain in the high 
right lumbar area and pain down the posterior right leg 
brought on by forward bending.  There was mild point 
tenderness at the costovertebral angle (CVA), there was no 
straight leg raising limitation, deep tendon reflexes were 2+ 
and equal and the pinprick test was "OK."  The impression 
was continuing muscular strain, with disc problem unlikely.  
He was offered hospitalization with bedrest, which he 
refused.  In October 1959, he again noted some difficulty 
with low back pain.  There was occasional radiation down the 
right leg, as well as some groin pain.  He was able to move 
well and there was right CVA tenderness.  Later that month, 
he was noted to be doing well, with minimal pain.  An October 
1960 emergency room notation indicated that he had a mild 
back strain.  Later that month, he was advised to continue no 
weight bearing.  He resumed weight bearing in November 1960.  
In December 1960, he was examined upon his release from 
service.  He denied any back injury and the objective 
examination noted no musculoskeletal abnormalities.

The veteran's service medical records from his second period 
of service included the examination conducted at the time of 
his entrance onto active duty in October 1961.  He denied 
having any current or previous back problems.  The objective 
examination was within normal limits.  No complaints 
concerning the low back were made during this period of 
service.  During the May 1962 separation examination he did 
not report any back complaints.  The objective examination 
was negative for any back disorder.

In April 1970, the veteran submitted two lay statements in 
support of his original claim for service connection for a 
back disorder.  [redacted] attested to the veteran's back 
pain for a period of four years.  [redacted] indicated that 
he had known the veteran for about 11 years and had worked 
with him for the past 4 and 1/2 years.  During the past two 
years, the veteran had missed two weeks of work at a time 
because of back pain, had been under a physician's care at 
least twice in the past two years and had worn a back brace 
on occasion.

Private treatment records from J.D. Phillips, M.D. developed 
between January 1964 and March 1970 were obtained.  In 
January 1964, the veteran reported pain in the upper back 
between the shoulder blades, which he localized to the left 
scapula.  These records indicated that his pain had developed 
after lifting boxes at work.  There was no history of a 
specific injury and the examination was negative except for 
muscle tenderness along the medial border of the left 
scapula.  The impression was muscle strain.  A September 1965 
notation indicated his complaints of a recurrent episode of 
low back pain.  There were no radicular signs and his deep 
tendon reflexes were active.  The impression was acute low 
back strain.  In January 1969, he reported low back pain with 
pain in both legs.  He referred to back pain occurring once a 
month.  His current complaints had begun about two weeks 
before with the onset of leg pain.  The objective examination 
showed no abnormalities and the x-rays were normal.  The 
diagnosis was possible herniated lumbar disc, nonsurgical.  
By March 1969, he was symptomatically better and had returned 
to work.  He indicated that he still had recurrent aching 
pain and low back stiffness if he sat for prolonged periods 
or did any strenuous lifting, but he did not have any leg 
pain or paresthesia.

The veteran was examined by VA in October 1970.  During the 
orthopedic examination, he complained of low lumbar pain 
which he attributed to heavy lifting in service in 1958.  The 
objective examination found normal range of motion and no 
gross deformities.  Deep tendon reflexes, motor strength and 
sensation were intact.  Straight leg raises were tolerated to 
90 degrees bilaterally without sciatica but with aggravation 
of the midline lower lumbar pain.  The x-rays showed definite 
narrowing of the L5-S1 interspace suggesting degenerative 
disc disease and some local instability.  There were no spurs 
or sclerotic changes.  During the neurological examination, 
he reported injuring his back in 1958 during service.  There 
was no evidence of neurological damage or deficit.  The 
examiner did not believe that the veteran had nerve root 
pressure or sciatica, but thought it was possible that he had 
a degenerated and bulging disc or a certain degree of 
spondylosis.  It was stated that his back problems were 
mostly musculoskeletal in nature.  

In January 1971, the veteran submitted various lay statements 
in support of his claim.  MSgt. [redacted] indicated that 
he had been the Sergeant in charge from 1957 to 1959, 
"during which time [the veteran] injured his back and was 
admitted to the hospital on at least three different 
occasions."  Since service, he had seen the veteran 
frequently and knew that his back condition still existed.  
In fact, he had been with him when he had had to use a brace 
for his condition.  The veteran's spouse stated that he had 
injured his back in service and that it still hurt to this 
day.  [redacted] indicated that he had served with the 
veteran from December 1957 to December 1960 and that he could 
verify that the veteran had injured his back in service.  He 
stated that he was good friends with the veteran and noted 
that he had complained on several occasions of back pain.  
During service, he had been unable to lift heavy objects and 
had reported several times to sick call.  [redacted], another 
service comrade, stated that the veteran had injured his back 
in the latter part of 1957 when he picked up a 55 gallon drum 
of oil (he had slipped and fallen).  He subsequently reported 
to sick call several times.  [redacted], who had known the 
veteran for about 12 years, stated that he had had a "very 
rough time" with his back.  He been absent from work and 
would sometimes wear a back brace.  He had also taken the 
veteran to the emergency room on those occasions when he 
could not even walk.  Finally, [redacted] indicated that he 
had known the veteran for about 10 years and that during that 
entire time he had suffered from a back condition.  He could 
recall three occasions when he was under a doctor's care, as 
well as times he had to wear a back brace.

The veteran testified at a hearing in March 1971.  He related 
his history of the claimed inservice back injury.  He 
admitted that he had not sought treatment for his back 
condition during his second period of service.

In June 1971, the Board issued a decision which denied 
entitlement to service connection for a back condition.  He 
was notified of this decision on June 8, 1971 and he did not 
request reconsideration of that decision.

In April 1977, the veteran sought to reopen his claim for a 
back condition, noting that his condition had become 
progressively worse, requiring surgery.  He indicated that he 
was unable to return to work.  In conjunction with this 
claim, he submitted a November 1976 medical statement from 
S.L. Combs, M.D.  This statement indicated that the veteran 
had been admitted to the hospital in October 1976 for a 
complete evaluation of his persistent back and leg pain.  A 
myelogram was essentially normal, except for some suggestion 
of a mild bulge of the L4 disc.  A diskogram of L4 was 
normal; however, there was severe degeneration of the L5 disc 
space with complete collapse of that disc space.  It was 
stated that the isolated degeneration was "within medical 
probability of being caused by his previous injury while in 
the service although this cannot be proven definitely at this 
time."  The isolated disease of one disc rather than 
generalized degenerative arthritis suggested an injury to the 
disc.  Relying upon the veteran's statement that his only 
back injury had been in service, the physician opined that 
"this is most likely service connected."  In April 1977, 
this physician indicated that the veteran was under his care 
for a herniated L5 disc and had undergone surgery for a total 
decompression laminectomy of L5, subtotal hemilaminectomy of 
L4 and excision of the L4 and L5 disc.

In a letter dated May 11, 1977, the RO advised the veteran 
that his own statements and the statements from his physician 
were not considered to be new and material evidence so as to 
reopen the claim for service connection for a low back 
condition.  The RO referenced the Board's prior denial of 
service connection.

The veteran attempted to reopen his claim in August 1977, 
June 1982 and May 1983.  He was told that service connection 
had been previously considered and the denial had been upheld 
by the Board.  He was then told that no further action would 
be taken until he had presented new and material evidence.

In January and October 1994, the veteran requested that 
service connection be granted for his low back disorder.  In 
October, he also submitted a statement from [redacted], who had 
served with the veteran from 1961 to 1962.  He stated that he 
remembered the veteran having back pains at that time.

Based upon this evidence, the RO determined in April 1995 
that the veteran had not presented new and material evidence 
to reopen his claim.  He then appealed and perfected an 
appeal as to this decision.  In his VA Form 9 (substantive 
appeal), he reiterated his claim that he had injured his low 
back during service and that he had attempted to obtain 
comments on his discharge papers relating to his back 
condition.  He reported that his back problem is still 
present to this day and that he had had surgery in 1976 for 
the removal of two discs.  He also admitted that he had 
sustained an on-the-job injury in 1980, and that this injury 
was more severe due to the absence of the two discs.  He 
indicated that he had been discharged from the Florida 
National Guard because of his back condition.

Accompanying the veteran's VA Form 9 was the report of an 
August 1977 Florida Army National Guard examination.  He 
reported that he had past or current recurrent back pain and 
noted that he had had a back operation at the age of 39.  
While the doctor's summary was mostly unreadable, his back 
was discussed.  The objective examination noted that his 
spine and musculoskeletal system was normal.  Surgical scars 
were noted.  He was found to be qualified for enlistment.  

The veteran submitted additional National Guard records in 
February 1996.  A March 1973 enlistment examination noted 
that he had current and previous recurrent low back pain.  
The objective examination was negative, although he reported 
mild back pain which was muscular in nature.  Another 
examination was performed in October 1981.  He indicated that 
he was in general good health; however, he was recovering 
from back surgery.  He reported past and current back pain 
and referred to his 1977 and 1980 back surgeries.  The 
objective examination was within normal limits.  He stated 
that he had fractured vertebrae secondary to an accident at 
work in 1980, which was surgically corrected and for which 
there were no complications or sequelae.  He was qualified 
for world-wide duty.  

The veteran testified at a personal hearing in February 1996.  
Among his contentions raised at the hearing, the veteran 
claimed that on his discharge from his second period of 
active duty in August 1962, his former employer refused to 
rehire him, allegedly due to his low back disorder.  The 
veteran claimed that the Florida Department of Labor had 
conducted an investigation of this alleged incident.  The 
veteran asked for additional time to obtain records relating 
to this investigation.  See transcript of personal hearing at 
RO, February 7,1996, at 1 & 3.  In April 1996, the veteran 
submitted a statement in which he said that the Florida 
Department of Labor did not have any information relating to 
the alleged investigation of the veteran's former employer.

In April 1996, the veteran's spouse submitted a statement in 
which she reiterated her statement that the veteran had 
injured his back in 1958 while on active duty.  She reported 
that his back had gotten progressively worse since his 
discharge in 1962, and that from 1976 to 1995 the veteran had 
undergone four major back surgeries.  The veteran's stepson 
also submitted a statement, in which he discussed the 
veteran's back problems and how those problems had affected 
his ability to work and to engage in certain leisure 
activities.  The veteran's brother wrote that the veteran had 
suffered a back injury in service.  He also stated that his 
brother had been "classified as 100% disabled due to the 
limitations of back movement."  B. Suggs, who had lived next 
door to the veteran until about five years before, wrote that 
she had remained in contact with the veteran and knew about 
his constant back problems.

The veteran submitted private treatment records from S.L. 
Combs, M.D. developed between August 1976 and January 1995.  
In August 1976, it was noted that the veteran had a history 
of an inservice back injury in 1957, with problems since 
then.  The impression was degenerative disc disease of L5 
with vertebral settling and nerve root encroachment secondary 
to facet pressure.  There was no indication of a herniated 
disc at that time.  In March 1977, he underwent surgery for a 
herniated L5 disc, bulging, degenerative L4 disc.  In March 
1980, it was noted that the veteran had been blown about 40 
feet off a 15 foot platform when a fuel truck that he was re-
fueling exploded.  Subsequent to this injury, he complained 
of pain in the lower aspect of the back radiating to the left 
buttocks down the left leg.  Prior to this accident, he been 
doing extremely well post-operatively.  The impression was of 
contusions and strain secondary to trauma.  In October 1980, 
he underwent surgery to excise bilateral scar tissue at the 
L5 level, a foraminotomy at L5-S1 roots bilaterally, and 
fusion of the L4 to S1 posterolateral bilaterally.  In 
November 1980, he was doing extremely well, with very little 
pain.  Treatment for low back complaints continued and in 
February 1983 he was diagnosed with pseudoarthritis, lumbar 
fusion.  He underwent surgery, comprised of bone grafting of 
the osteostem to pseudoarthritis, lumbar fusion with 
osteostem on the left only.  In July 1983, he was doing much 
better.  In July 1988, he was advised that his back appeared 
to be doing well.  In January 1995, he was noted to be 
scheduled for surgery in March 1995.

Private hospital records from October 1980 documented his 
back surgery.  The history noted that he had originally 
developed back pain in 1957 after injuring his back in 
service while unloading a 55 gallon oil drum.  The 
preoperative diagnosis was post excision L5 disc with total 
laminectomy of L5, mechanical instability of the lower lumbar 
spine.  The veteran underwent excision of scar tissue, 
bilateral, at the L5 level, a foraminotomy at the L5, S1 
nerve roots bilateral, and fusion of the L4 to S1 
posterolateral bilaterally.

Additional private treatment records developed between August 
1976 to March 1977 noted his history of an inservice injury 
in 1957.  These records included a diskogram performed in 
October 1976 and surgery in March 1977.  In June 1996, the 
veteran submitted duplicates of private treatment records 
developed between August 1976 and January 1982.  He also 
presented duplicate records of his treatment with Dr. Combs.  


ANALYSIS

Finality of June 1971 Board decision and the May 1977 RO 
decision

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7107(a) & 7104(a) (West 1991); 
38 C.F.R. § 20.1100 (1999).  When a claim is disallowed by 
the Board, the claim may not be reopened and allowed and a 
claim based upon the same factual basis may be not 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1999).  In the instant case, the Board denied 
entitlement to service connection for a back disability.  The 
veteran was advised of the decision on June 8, 1971 and he 
did not request reconsideration of the decision.

In April 1977, the veteran requested that his claim for 
service connection for a back disability be reopened.  He 
submitted private medical statements in support of his claim.  
In a letter dated May 11, 1977, the RO advised him that his 
statements and the private medical statements submitted were 
not considered to be new and material evidence so as to 
reopen his claim.  There was no correspondence accompanying 
this letter advising him of his appellate rights in the 
claims folder.  The veteran then submitted a written 
submittal in August 1977, but this correspondence did not 
reference the RO's May 1977 letter, or otherwise indicate an 
intention to appeal the case.  Although the RO may have 
failed to provide notice of his appellate rights in its May 
1977 decision, any such failure did not extend the period 
during which the veteran could take an appeal, pursuant to 
the law then in effect.  See 38 C.F.R. § 19.110 (1976).  
Since the veteran did not appeal the RO's decision, and in 
view of the law in effect at that time, the Board considers 
the May 1977 decision to be a final decision.  In addition, 
the Board finds that the May 1977 decision is the most recent 
final denial.  See Evans, supra.


New and material evidence

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran complained of 
back pain in 1958, during service.  These complaints appeared 
to resolve, as evidenced by the negative discharge 
examination in December 1960 and the lack of complaints made 
during his second period of service from October 1961 to 
August 1962.  These records also showed his complaints, 
documented from the late 1960's, of back pain, which he and 
various lay individuals related to his 1958 inservice 
complaints.  While one private physician indicated that it 
was in the realm of "medical probability" his localized 
degenerative disc disease could be related to the inservice 
injury; however, it was admitted that this opinion had been 
based upon history as provided by the veteran without, 
apparently, independent review of the available medical 
records and could not be proven definitely at that time.  
Moreover, while this evidence had shown that degenerative 
disc disease and narrowing of the L5-S1 disc space was 
present during an October 1970 VA examination, it did not 
show the presence of degenerative disease to a compensable 
degree within one year of the veteran's discharge from 
service, nor did this examination relate any degenerative 
condition to his 1958 inservice complaints.  The additional 
evidence shows nothing new to establish that the veteran 
developed a chronic back disorder related to the complaints 
noted during his period of service, or that he developed 
arthritis to a compensable degree within one year of his 
separation.  These records contained additional opinions from 
the veteran, friends and family members, that his current 
back disorder is directly related to the 1958 complaints made 
in service.  However, none of these individuals, as 
laypersons, are competent to render an opinion concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran has undergone more than one 
surgical procedure to correct various back problems, to 
include a herniated disc, and was treated for complaints of 
increased back pain following a 1980 on-the-job injury, there 
is no objective medical opinion of record relating these 
problems to his inservice complaints, the same deficiency 
that existed prior to his attempt to reopen his claim.  
Finally, these additional records do not indicate the 
existence of degenerative arthritis to a compensable degree 
within one year of his release from service.  Therefore, it 
is found that the veteran has failed to present evidence that 
can be considered "new," as required by Colvin, supra.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a low back disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

New and material evidence not having been presented to reopen 
his claim for service connection for a low back disability, 
the benefit sought on appeal is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

